       Case 2:20-cv-00755-JAT Document 58 Filed 10/30/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Mark E Stuart, et al.,                            No. CV-20-00755-PHX-JAT
10                  Plaintiffs,                        ORDER
11   v.
12   City of Scottsdale, et al.,
13                  Defendants.
14
15         Pending before the Court is Plaintiffs’ motion for protective order to compel
16   Defendants to sign a confidentiality agreement governing Plaintiffs’ medical information

17   that would otherwise be subject to HIPPA.
18         Generally, HIPPA only applies to covered entities. “A covered entity or business

19   associate may not use or disclose protected health information, except as permitted or

20   required by [these regulations].” 45 C.F.R. § 164.502(a); United States v. Elliott, 676 F.
21   Supp. 2d 431, 436 (D. Md. 2009) (stating that the Privacy Rule “governs the confidentiality
22   of medical records and regulates how and under what circumstances ‘covered entities’ may

23   use or disclose ‘protected health information’ about an individual”). Covered entities

24   include health plans, health plan clearinghouses, and health care providers. 45 C.F.R. §§

25   160.102(a), 164.104(a); see also Murphy v. Dulay, 768 F.3d 1360, 1368–69 (11th Cir.

26   2014). The Privacy Rule also applies to business associates. § 164.502(a)(3). A business
27   associate is a person or organization that “creates, receives, maintains, or transmits
28   protected health information” for “a covered entity” unless done so “in the capacity of a
       Case 2:20-cv-00755-JAT Document 58 Filed 10/30/20 Page 2 of 3



 1   member of the workforce of such covered entity.” Id. § 160.103.
 2          The Court does not meet either of these definitions. See id. Thus, it is not
 3   immediately clear why Plaintiffs believe the Court or opposing counsel are subject to
 4   HIPPA. As a result, the Court is inclined to deny the request for a protective order. See
 5   generally, Culver v. NXP USA Inc. Long Term Disability Ins. Plan, No. CV-18-02205-
 6   PHX-DWL, 2019 WL 1452992, at *2 (D. Ariz. Apr. 2, 2019) (“…although the documents
 7   are largely composed of Plaintiff’s medical records, in which Plaintiff has a privacy
 8   interest, Plaintiff has placed his medical condition at issue by filing this ERISA
 9   action. Krieger, 2012 WL 1623158 at *1 (‘Plaintiff put his medical condition at issue when
10   he filed for benefits. The mere assertion that Plaintiff considers medical and personal
11   information sensitive does not amount to a compelling reason to seal.’).”
12          Defendants have moved to strike Plaintiffs’ motion for protective order because it
13   does not comply with this Court’s Rule 16 scheduling order. Defendants are correct.
14   Nonetheless, because the Court is holding a limited calendar due to COVID-19, the Court
15   will entertain Plaintiffs’ motion. Defendants will be given an opportunity to respond as set
16   forth below.
17          Defendants also seek leave to file a motion to compel. Defendants may include in
18   their response to the motion for protective order any particular discovery sought that may
19   be delayed by Plaintiffs’ decision to wait for the Court to rule on the request for a protective
20   order; but Defendants may not file a motion to compel at this juncture. After the Court
21   rules on the motion for protective order, Defendants make seek leave to file a motion to
22   compel if the outstanding discovery issues are not resolved.
23          Based on the foregoing,
24          IT IS ORDERED that the motion to strike (Doc. 57) is denied.
25          ///
26          ///
27          ///
28          ///


                                                  -2-
       Case 2:20-cv-00755-JAT Document 58 Filed 10/30/20 Page 3 of 3



 1          IT IS FURTHER ORDERED that Defendants shall respond to the motion for
 2   protective order (Doc. 50) by November 6, 2020. Plaintiffs may reply within the time set
 3   by the local rules.
 4          Dated this 30th day of October, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
